                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION
UNITED STATES OF AMERICA,          )
                                   )
v.                                 )           CR618-001
                                   )
JOHNNIE LEE BROWN, JR.,            )
    a/k/a “J5”                     )
                                   )

                                 ORDER

     Defendant     seeks   a   bond,   doc.   26,   effectively   asking   for

reconsideration of the Court’s determination that detention was

appropriate under 18 U.S.C. § 3142. Doc. 24 at 2-3. His motion waves at

circumstances he contends affect that determination. See doc. 26 at 1-2

(asserting that a bond is now appropriate because, (1) a family friend has

volunteered to post a property bond in the amount of $30,000, (2)

defendant is not eligible for Armed Career Criminal status, (3) he has been

detained since his arrest “without incident,” (4) his medical issues are not

being adequately addressed, and (5) he volunteers to cooperate with law

enforcement). None of those reasons, however, address the Court’s stated

bases for detention. See doc. 24 at 2-3 (listing, among other reasons for

detention, the strength of the evidence against Defendant, including the
Government’s proffer of “video evidence . . . depicting defendant engaged

in drug sales,” as well as his “prior criminal history, [p]articipation in

criminal activity while on probation, parole, or supervision, [and his

h]istory of alcohol and substance abuse). Since he offers nothing that

undermines the determination that no condition or combination of

conditions of release will reasonably assure either the community’s safety

or defendant’s appearance, his motion is DENIED. Doc. 26.

     SO ORDERED, this 12th day of October, 2018.




                                    2
